DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 
Straps 140,138,144 shown in Fig 2 of drawings is not in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Specification does not include straps 138,140 and 144 shown in Fig 2 of the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, and 13-14 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by US Patent 7360820 by Tellez (Here Forth “Tellez”).
Regarding claim 1, Tellez discloses: An auto guard system comprising: an impact resistant cover panel (Abstract lines 1-3) having a body comprising a top surface (Fig 1, the top surface is the surface pointing away from the surface of the vehicle); a bottom surface (Fig 1, the bottom surface is the portion of the cover that rests on the vehicle); and a padded-interior disposed between the top surface and the bottom surface together forming a thickness (Fig 1, the cover is an inflated cover, allowing it to be padded and forming a thickness); and at least one anchor (Fig 1, there is straps 20 that have fasteners 14, which may be hooks that anchor the cover to the vehicle), wherein the impact resistant cover panel is configured to be manually placed on and extend over a substantial portion of an upper surface of a vehicle to provide protection (Abstract lines 1-3, Fig 1, the cover is impact resistant and covers a substantial portion of the upper surface of the vehicle; the cover obviously needs to be manually placed and attached to vehicles), the bottom surface being in contact with the upper surface of the vehicle (Fig 1).
Regarding claim 2, Tellez further discloses: wherein the at least one anchor (Fig 1, there is straps 20 that have fasteners 14, which may be hooks that anchor the cover to the vehicle) comprises an (Fig 1, there is straps 20 that have fasteners 14, which may be hooks that anchor the cover to the vehicle; Column 3 lines 64-66, since the strap can be a bungee cord, it is adjustable), a first end of the adjustable strap is attached to the impact resistant cover panel and the fastener is positioned at a second end of the adjustable strap (Fig 1, the strap is attached to the cover; Column 3 lines 53-62).
Regarding claim 3, Tellez further discloses that : wherein the adjustable strap is length adjustable (Column 3 lines 64-66, the strap is adjustable since it can be a bungee cord).
Regarding claim 5, Tellez further discloses: wherein the fastener is selected from the group consisting of: cam lock style plastic buckles, j-hooks, hooks, strap-hooks, buckles, and clips (Column 3 lines 59-61; the fastener can be a hook).
Regarding claim 6, Tellez further discloses: further comprising at least one magnetic strip fastener to further secure the impact resistant cover panel to the upper surface of the vehicle (Fig 1-2, magnetic strip fasteners 38 are attached to parts of the cover to secure the cover as a whole to the upper surface of the vehicle).
Regarding claim 7, Tellez further discloses: wherein the at least one anchor comprises right-side anchors, left-side anchors, front anchors, and rear anchors (Fig 1, Column lines 56-59; Fig 2 show the eyelet fasteners 14 to which the anchor straps attach the cover to the vehicle. There are front, back, left, and right side anchors).
Regarding claim 8, Tellez discloses: wherein the body extends over a right-side and a left-side of the vehicle forming door cover flaps (Fig 1-2, the cover extends to cover the left and right side doors of the vehicle) configured to cover a top portion of a vehicle door on the right-side and the left-side of the vehicle (Fig 1-2, the cover flap extends over covering at least the top portion of the vehicle doors of the right and left sides).

Regarding claim 9, Tellez further discloses: wherein the door cover flaps are anchored via at least one anchor (Fig 1, Column lines 56-59; Fig 2 show the anchor straps 20 attach the cover, on the cover flaps to the vehicle on the left, and right sides).
Regarding claim 10, Tellez further discloses: wherein the impact resistant cover panel includes a roof section, a front-windshield section, a hood section, a rear-windshield section, and a trunk section (Fig 1, the padded cover covers the roof, front and rear windshield, hood and trunk sections).
Regarding claim 13, Tellez further discloses: wherein the impact resistant cover panel comprises a waterproof nylon material outer covering (Column 3 lines 39-41, the air passages that form the cover is made of nylon; as the cover is inflatable with airtight chamber, it is inherently waterproof).
Regarding claim 14, Tellez further discloses: wherein a first end of the body is positioned at a front end of the vehicle during an in-use condition (Fig 1) and a second end of the body is positioned at a rear end of the vehicle during an in-use condition (Fig 1).
Regarding claim 19, Tellez further teaches: wherein the fastener is selected from the group consisting of: cam lock style plastic buckles, j-hooks, hooks, strap-hooks, buckles, and clips (Column 3 lines 59-61; the fastener can be a hook).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 are rejected under 35 U.S.C. 103 as being obvious Tellez in view of US Publication 2016/0009167 by Ein (Here forth “Ein”).
Regarding claim 4, Tellez does not expressly disclose that the straps are made of nylon, Ein teaches: wherein the adjustable strap comprises a nylon material (Para 50).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tellez and Ein before them, when the application was filed, to have modified the system of Tellez to the straps made of nylon, as taught by Ein, as nylon is advantageously flexible and strong.
Claims 11 are rejected under 35 U.S.C. 103 as being obvious over Tellez in view of US Patent 4951993 by Taboada (Here forth “Taboada”).
Regarding claim 11,  Tellez does not expressly disclose that the cover is configured to fold. Taboada teaches: wherein the impact resistant cover panel is configured to fold (Fig 3, the cover folds accordion style).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tellez and Taboada before them, when the application was filed, to have modified the system of Tellez to teach the concept of the cover being folded accordion in style, as taught by Taboada, to advantageously fold and store the cover.
Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Tellez in view of US Publication 2012/0285588 by Sheppard (Here forth “Sheppard”).
Regarding claim 12, Tellez does not expressly disclose the cover has a rubber foam material. Sheppard teaches: wherein the padded-interior comprises a rubber foam material (Para 29).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tellez and Sheppard before them, when the application was filed, to as rubber foam is a soft material that advantageously can be used to reduce the impact of falling items.
Regarding claim 15, Tellez discloses: An auto guard system, the auto guard system comprising: an impact resistant cover panel (Abstract lines 1-3) having; a body comprising; a top surface (Fig 1, the top surface is the surface pointing away from the surface of the vehicle); a bottom surface (Fig 1, the bottom surface is the portion of the cover that rests on the vehicle); and a padded-interior a padded-interior disposed between the top surface and the bottom surface together forming a thickness (Fig 1, the cover is an inflated cover, allowing it to be padded and forming a thickness); at least one anchor (Fig 1, there is straps 20 that have fasteners 14, which may be hooks that anchor the cover to the vehicle); [Not taught: wherein the padded-interior comprises a rubber foam material providing a cushion]; wherein the impact resistant cover panel comprises a waterproof nylon material outer covering (Column 3 lines 39-41, the air passages that form the cover is made of nylon; as the cover is inflatable with airtight chamber, it is inherently waterproof);  GARCIA_JON.OOIUwherein the at least one anchor comprises an adjustable strap and a fastener (Column 3 lines 64-66, the strap is adjustable since it can be a bungee cord), a first end of the adjustable strap is attached to the impact resistant cover panel and the fastener is positioned at a second end of the adjustable strap (Fig 1, there is straps 20 that have fasteners 14, which may be hooks that anchor the cover to the vehicle; Column 3 lines 64-66, since the strap can be a bungee cord, it is adjustable); wherein the impact resistant cover panel is configured to be manually placed on and extend over a substantial portion of an upper surface of a pick-up truck (Fig 1, the cover extends over the car. The cover is for vehicles so this cover can also be used to cover a substantial portion of the upper surface of the truck as this cover extends over a vehicles hood, windshields, roof, and trunk area. The cover obviously must be manually placed on), the bottom surface being in contact with the upper surface (Fig 1); and wherein the impact resistant cover panel is secured to the upper surface of the pick-up truck via the at least one anchor (Fig 1, anchor strap 20 attaches the cover to the vehicle).
But Tellez does not expressly disclose the cover has a rubber foam material. Sheppard teaches: wherein the padded-interior comprises a rubber foam material providing a cushion (Para 29, the material cushions anything that hits the surface of the material inherently).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tellez and Sheppard before them, when the application was filed, to have modified the system of Sheppard to have the cover comprise of a rubber foam material, as taught by Sheppard, rubber foam is a soft material that advantageously can be used to reduce the impact of falling items.
Regarding claim 16, Tellez further discloses: wherein the impact resistant cover panel (Abstract lines 1-3)  includes a roof section (Fig 1), a front-windshield section (Fig 1), a hood section (Fig 1), a right-side fender section (Fig 1-2, the cover extends over the right side creating a right-side fender section), a left-side fender section (Fig 1-2, the cover extends over the left side creating a left-side fender section), and a rear-windshield section (Fig 1).
Regarding claim 17, Tellez further discloses: wherein the at least one anchor comprises two front- straps (Fig 1) configured to secure the hood section (Fig 1) of the impact resistant cover panel to tow hooks of the pick-up truck (Column 3 lines 59-61; the fastener can be a hook. A hook can be secured to tow hooks as tow hooks have the ability to hook on to other hooks).
Claim 18 
Regarding claim 18, Tellez as modified does not expressly disclose tire anchors. Wang teaches: wherein the at least one anchor further includes mirror anchors, tire anchors, door handle anchors, and truckbox anchors (Fig 3, tire anchors 24 attach the cover to the tire).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Tellez and Wang before them, when the application was filed, to have modified the system of Tellez to have tire anchors, as taught by Wang, to advantageously further secure the cover to the vehicle.
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Tellez in view of Sheppard, Ein, Taboada, Wang and US Publication 2016/0137270 by Won (Here forth “Won”).
Regarding claim 20, Tellez discloses: An auto guard system, the auto guard system comprising: an impact resistant cover panel having (Abstract lines 1-3); a body comprising; a top surface (Fig 1, the top surface is the surface pointing away from the surface of the vehicle); a bottom surface (Fig 1, the bottom surface is the portion of the cover that rests on the vehicle); and a padded-interior disposed between the top surface and the bottom surface together forming a thickness (Fig 1, the cover is an inflated cover, allowing it to be padded and forming a thickness); at least one magnetic strip fastener (Fig 1-2, magnetic strip fasteners 38 are attached to parts of the cover to secure the cover as a whole to the upper surface of the vehicle); and at least one anchor (Fig 1, Column lines 56-59; Fig 2 show the anchor straps 20 attach the cover to the vehicle, wherein the impact resistant cover panel is configured to be manually placed on and extend over a substantial portion of an upper surface of a vehicle (Abstract lines 1-3, Fig 1, the cover is impact resistant and covers a substantial portion of the upper surface of the vehicle; the cover obviously needs to be manually placed and attached to vehicles), the bottom surface being in contact with the upper surface of the vehicle (Fig 1); wherein the at least one anchor comprises right-side anchors, left-side anchors, front anchors, and rear anchors (Fig 1, Column lines 56-59; Fig 2 show the eyelet fasteners 14 to which the anchor straps attach the cover to the vehicle. There are front, back, left, and right side anchors);  GARCIA_JON.001Uwherein the at least one anchor comprises an adjustable strap and a fastener, a first end of the adjustable strap is attached to the impact resistant cover panel and the fastener is positioned at a second end of the adjustable strap; wherein the adjustable strap is length adjustable (Fig 1, there is straps 20 that have fasteners 14, which may be hooks that anchor the cover to the vehicle; Column 3 lines 64-66, since the strap can be a bungee cord, it is adjustable); [Not taught: wherein the adjustable strap comprises a nylon material]; wherein the fastener is selected from the group consisting of cam lock style plastic buckles, j- hooks, hooks, strap-hooks, buckles, and clips (Column 3 lines 59-61; the fastener can be a hook); wherein the body further extends over a right-side and a left-side of the vehicle forming door cover flaps configured to cover a top portion of a vehicle door on the right-side and the left-side of the vehicle (Fig 1-2, the cover extends to cover the left and right side doors of the vehicle creating flaps); wherein the door cover flaps (Fig 1-2, the cover extends to cover the left and right side doors of the vehicle creating flaps) are anchored via [Not taught: at least one anchor to door handles on respective sides of the vehicle; wherein the impact resistant cover panel is configured to fold accordion style; the padded-interior comprises a rubber foam material]; and wherein the impact resistant cover panel comprises a waterproof nylon material outer covering (Column 3 lines 39-41, the air passages that form the cover is made of nylon; as the cover is inflatable with airtight chamber, it is inherently waterproof).
But Tellez does not expressly disclose the cover has a rubber foam material. Sheppard teaches: wherein the padded-interior comprises a rubber foam material providing a cushion (Para 29, the material cushions anything that hits the surface of the material inherently).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tellez and Sheppard before them, when the application was filed, to have modified the system of Sheppard to have the cover comprise of a rubber foam as rubber foam is a soft material that advantageously can be used to reduce the impact of falling items.
Tellez as modified above does not expressly disclose that the straps are made of nylon. Ein teaches: wherein the adjustable strap comprises a nylon material (Para 50).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Tellez and Ein before them, when the application was filed, to have modified the system of Sheppard to the straps made of nylon, as taught by Ein, as nylon is advantageously flexible and strong.
Tellez as modified does not expressly disclose that the cover is configured to fold accordion style. Taboada teaches: wherein the impact resistant cover panel is configured to fold accordion style (Fig 3, the cover folds accordion style).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tellez and Taboada before them, when the application was filed, to have modified the system of Tellez to teach the concept of the cover being folded accordion in style, as taught by Taboada, to advantageously compress the cover to store it.
Tellez as modified does not expressly disclose door anchor handles. Won teaches: at least one anchor to door handles on respective sides of the vehicle (Fig 3A-3B).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Tellez and Won before them, when the application was filed, to have modified the system of Tellez to have door handle anchors, as taught by Wang, to advantageously further secure the cover to the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 20180111466 by Ching (Fig 1: cover has multiple panels that cover the top surface of the vehicle);
US Patent 4519644 issued to Song (Fig 1 and 8: cover is accordion).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALENTIN NEACSU/Primary Examiner, Art Unit 3731